Order                                                                              Michigan Supreme Court
                                                                                         Lansing, Michigan

  July 15, 2016                                                                            Robert P. Young, Jr.,
                                                                                                      Chief Justice

                                                                                            Stephen J. Markman
  153685(90)                                                                                     Brian K. Zahra
                                                                                         Bridget M. McCormack
                                                                                               David F. Viviano
                                                                                           Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                               Joan L. Larsen,
                                                                                                           Justices
            Plaintiff-Appellee,
                                                                SC: 153685
  v                                                             COA: 323279, 323280
                                                                Wayne CC: 13-008592-FC,
  DAVID TROY ZARN,                                                    13-008758-FC
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to file a reply in
  excess of the page limit restriction is GRANTED. The 15-page reply submitted on July
  8, 2016, is accepted for filing.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 July 15, 2016